| ou SDNY
DOCUMENT

ELECTRONICALLY FILED

DOC #:

 

DATE FILED: || -) 2-14

Case 1:18-cv-#2218-GBD-RWL Document 119 Filed 11/11/19 Page 1 of 4

 

 

 

MANFRED LAGEMANN, an individual;
STEVEN KOENIG, an individual; MITCH
STERCKX, an individual, AIVARAS CEPELIS,
an individual, ROLAND MAWLABAUX, an
individual, CAMERON PATTISON, an
individual, THI THANH XAUN DIANA VU
a/k/a DIANA VU, an individual, EDMOND
TROUNG, an individual; VITALTY RUDENKO,
an individual, YEW HWEE NG, an individual;
RIP BAINS, an individual; REGAL PATEL, an
individual; PETER SCHIDLOWSKI, an
individual; RICK RAMBO, an individual;
JEREMY LEE, an individual, DANIEL
TRUQUE, an individual; JOHNNA POWELL, an
individual; JOSE ALBERTO PIMENTEL
QUINTAS, an individual, ANDRE FINO
VIANA, an individual; JOSE DUARTE
MARTINS VIEIRA, an individual; JASON
GRANT, an individual; and NEILL GRANT,

an individual
Plaintiffs
v.
JEREMY SPENCE, an individual; JAIME CRUZ-
HERRERA, an individual; JOHN DOE NO. 1

a/k/a BLACKXANTUS, an individual
Defendants

AA AI

CAO

e) “Vw eT aN Sha erm oy ate a8 perry
ye wo eZee

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

i) Pee SEL ON oes edt
ay P r leh ow aso Rie ey

EN g a. e Cw, eos ed acadaec
a Score ac: Xee neon CIN
oy wes

oo NCOVTT Ve

§¥)\TWs ces wee TK A

PAA AAAAAAAAAAALALAE

Civil Action No. 1:18-cv-12218-GBD-RWL
MOTION FOR LEAVE TO FILE

AMENDED MOTION FOR
SUMMARY JUDGMENT

a) RED:

HON. ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

MAILED BY CHAMBERS

Plaintiffs move the Court for leave to file their Amended Motion for Summary Judgment

pursuant to Rule 16(b) of the Federal Rules of Civil Procedure. A copy of the proposed Amended

Motion for Summary Judgment is attached.

Good cause exists for the Court to grant Plaintiffs’ Motion for Leave because Plaintiffs acted

with diligence to file the Amended Motion for Summary Judgment after receiving confirmation of

service of the Amended Complaint upon Defendant Jeremy Spence (“Spence”).
Case 1:18-cv-12218-GBD-RWL Document119 Filed 11/11/19 Page 2 of 4

Pursuant to Court’s order at the August 15, 2019 Status Conference, [DE 107], Plaintiffs
served Spence with the Amended Complaint at his last known address, provided by Spence’s former
attorney. [DE 113]. Plaintiffs did not receive proof that Spence was served with the Amended
Complaint via U.S. mail until after the Court’s deadline for filing dispositive motions. Jd, The Amended
Motion for Summary Judgment is based on the Amended Complaint, necessitating the Complaint’s
filing and service prior to the filing of the Amended Motion for Summary Judgment. [See DE 109; Ex.
A, Amended Motion for Summary Judgment].

Further, good cause exists because there is no undue delay or likelihood of prejudice to Spence,
who has pled the Fifth Amendment, and who has repeatedly failed to adhere to the Court’s orders.
[DE 65, 73, 74, 77]. Moreover, Spence, through his prior counsel, received notice of the Motion for
Summary Judgment — which alleges the same basic facts as the Amended Motion for Summary
Judgment — and received the Amended Complaint. [DE 66, 113]. Spence has refused to respond.

For the reasons set forth above, Plaintiffs request that the Court grant Plaintiffs’ Motion for
Leave to File Amended Motion for Summary Judgment.

Dated: November 11, 2019.

Respectfully submitted,

THE BRAUNSTEIN LAW FIRM, PLLC

By: /s/Michael L, Braunstein
Michael L. Braunstein, Esq.
3 Eberling Drive

New City, New York 10956
Telephone: (845) 642-5062

E-mail: mbraunstein@braunsteinfirm.com

- and -
Case 1:18-cv-12218-GBD-RWL Document 119 Filed 11/11/19 Page 3 of 4

SILVER MILLER

DAVID C. SILVER

(Pro hac vice)

E-mail: DSilver@SilverMillerLaw.com
JASON S. MILLER

(Pro hae vice forthcoming)

E-mail: JMiller@SilverMillerLaw.com
11780 W. Sample Road

Coral Springs, Florida 33065
Telephone: (954) 516-6000

Attorneys for Plaintifts Manfred Lagemann,
Steven Koenig, Mitch Sterckx, Aivaras Cepelis,
Roland Mawlabaux, Cameron Pattison, Thanh
Xaun Diana Vu A/K/A Diana Vu, Edmond
Troung, Vitaliy Rudenko, Yew Hwee Ng, Rip
Bains, and Regal Patel

BISSINGER, OSHMAN & WILLIAMS LLP

By: /s/ David K. Bissinger
David K. Bissinger

(Pro hac vice)

Email: dbissinger@bowllp.com
State Bar No. 00790311

S.D. Tex. No. 18150

Erin Bullard

(Pro hae vice)

Email: ebullard@bowllp.com
State Bar No. 2408844

S.D. Tex. ID No. 3005244
2229 San Felipe, Suite 1500
Houston, Texas 77019
Telephone: (713) 524-8811
Facsimile: (713) 583-8347

Attorneys for Plaintiffs Peter Schidlowski, Rick
Rambo, Jeremy Lee, Daniel Truque, Johnna
Powell, José Alberto Pimentel Quintas, André
Fino Viana, José Duarte Martins Vietra, Jason
Grant, and Neill Grant
Case 1:18-cv-12218-GBD-RWL Document119 Filed 11/11/19 Page 4 of 4

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a copy of the foregoing was electronically filed with the Clerk
of Court on this _11th__ day of November 2019 by using the CM/ECF system and that a true and
correct copy will be served at the last known address provided to the Court by Defendant Jeremy
Spence’s counsel:

Via CM/RRR # 7016 2140 0000 5144 5899
Via Federal Express

Mr. Jeremy Spence

95 Horatio Street, Apt. 534

New York, NY 10014-1548

Defendant, Pro Se

/s/{ David K. Bissinoer
